FILED
                               FOR PUBLICATION                                 DEC 19 2014

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In re: IRENE MICHELLE                             No. 12-60052
SCHWARTZ-TALLARD,
                                                  BAP No. 11-1429
              Debtor,

                                                  ORDER
AMERICA’S SERVICING
COMPANY,

              Appellant,

  v.

IRENE MICHELLE SCHWARTZ-
TALLARD,

              Appellee.



THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

       Judge Bybee did not participate in the deliberations or vote in this case.